FILED
                             NOT FOR PUBLICATION                            OCT 12 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JUAN MIRANDA-SANCHEZ,                            No. 11-71694

               Petitioner,                       Agency No. A098-383-065

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                                 October 9, 2012 **

Before:        RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       Juan Miranda-Sanchez, a native and citizen of Mexico, petitions for review

of an order of the Board of Immigration Appeals (“BIA”) summarily affirming the

decision of an immigration judge (“IJ”) to deny Miranda-Sanchez’s motion to

continue his removal proceedings. We have jurisdiction under 8 U.S.C. § 1252.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Reviewing for an abuse of discretion an IJ’s denial of a motion to continue,

Sandoval-Luna v. Mukasey, 526 F.3d 1243, 1246 (9th Cir. 2008) (per curiam), we

deny the petition for review.

      The IJ did not abuse his discretion by denying Miranda-Sanchez’s motion to

continue because Miranda-Sanchez did not demonstrate good cause for a

continuance, see Ahmed v. Holder, 569 F.3d 1009, 1012 (9th Cir. 2009) (“[A]n IJ

‘may grant a motion for continuance for good cause shown.’” (citation omitted)),

where, at the time of the hearing, Miranda-Sanchez’s eligibility for adjustment of

status remained only a remote possibility due to the current unavailability of a visa

based on his fourth-preference family-sponsored visa petition, see 8 U.S.C.

§ 1255(i)(2)(B); 8 C.F.R. § 1245.1(g)(1); see also Sandoval-Luna, 526 F.3d

at 1247 (finding that the IJ did not abuse his discretion by denying a continuance

because, among other reasons, relief from removal in the form of adjustment of

status was not immediately available to the petitioner at the time of the hearing);

Matter of Rajah, 25 I. & N. Dec. 127, 136 (BIA 2009) (holding that an immigrant

who has a prima facie approvable visa petition and application for adjustment of

status may not be able to show good cause for a continuance if visa availability is

too remote).

      PETITION FOR REVIEW DENIED.


                                           2                                   11-71694